IN THE SUPREME COURT OF THE STATE OF NEVADA


                   IN THE MATTER OF: ESTATE OF                  1        No. 68757
                   LAURENCE W. SPUNGEN


                   IN THE MATTER OF: THE LAURENCE
                   SPUNGEN 2009 DECLARATION OF
                   TRUST DATED 6/26/09 AS AMENDED
                   AND RESTATED                                              FILED
                                                                              FEB 0 9 2016
                   YUN LI MOY,
                                                                             YRACIE K. UNDEMAN
                                           Appellant,                     CLERK OF - UPREME COURT

                                 vs.                                     BY  5.
                                                                              DEPUTY CLERK
                   GLENN SPUNGEN AND JOSEPH A.
                   GINSBURG, ESQ., AS CO-
                   ADMINISTRATORS OF THE ESTATE
                   AND AS CO-TRUSTEES OF THE
                   SPUNGEN 2009 TRUST UAD 6/26/09,
                                       Respondents.

                                        ORDER DISMISSING APPEAL

                               Pursuant to the stipulation of the parties, and cause
                   appearing, this appeal is dismissed. The parties shall bear their own costs
                   and attorney fees. NRAP 42(b).
                               It is so ORDERED.




                                                        CLERK OF THE SUPREME COURT
                                                        TRACE K. LINDE
                                                                     it  N
                                                                             -,
                                                        BY:   06111-

 SUPREME COURT
            OF
      NEVADA


CLERK'S ORDER

 101-1947    eir
                                                                                        16-0141v    e
                  cc: Hon. Gloria Sturman, District Judge
                       Craig A. Hoppe, Settlement Judge
                       Cary Colt Payne
                       Solomon Dwiggins & Freer, Ltd.
                       Eighth District Court Clerk




 SUPREME COURT
      OF
    NEVADA



CLERK'S ORDER
                                                   2
 101-1947 4011,